DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/10/2022.  In the amendment, claims 2, 16, 31, 38, and 44 have been amended and claims 46-48 have been added.
Response to Arguments
Applicant’s arguments, see Remarks pages 1-2, filed 6/10/2022, with respect to the 35 USC 103 rejection of claims 1, 2, 5, 11-15, 20, 27, 28, and 30 as being unpatentable over Okada et al. (US Pub. No. 2005/0090709 A1) in view of Eversull et al. (US Pub. No. 2007/0083217 A1) have been fully considered and are persuasive.  In particular, the argument provided that ‘…because the observing cover 122 and illuminating cover 123 are located on the distal face of Okada’s element 121, there would have been no reason to modify Okada’s element 121 to be formed of a transparent material, as the examiner proposes.’ is persuasive to overcome the modification of Okada et al.’s element 121 to be transparent.  The rejection of claims 1, 2, 5, 11-15, 20, 27, 28, and 30 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5, 6, 9-16, 20, 27, 28, 30, 31, 35, 38, 42, 44, and 46-48 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, as discussed in the Response to Arguments section above, Okada et al.’s optical window element 121 is not formed of a transparent material, nor would it have been obvious or beneficial to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the element to be transparent since the optical system of Okada et al.’s device is located on the distal face of element 121 and would not require the window element 121 to be transparent to provide an added benefit for viewing means, or the like.  Regarding claim 35, see Reasons for Allowance noted in the Non Final Rejection mailed on 12/10/2021 in addition to the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 30, 2022